Citation Nr: 9901370	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fibroid cysts 
status post hysterectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active service from March 1974 to August 
1975.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1995 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection of fibroid cysts, S/P 
hysterectomy and of residuals of cesarean section (C-
section), and denied reopening of a previously denied claim 
for service connection of a psychiatric disorder (bipolar 
disorder) on the basis that new and material evidence had not 
been submitted.  

By rating decision in July 1995, service connection of 
scar, residual of C-section was granted.  An increased 
(compensable) rating for same was subsequently denied and, in 
a January 1998 statement, the veteran stated that she wished 
to drop her appeal of that issue.

We note that the veteran canceled a scheduled personal 
hearing before the RO in September 1995, and failed to report 
for her scheduled hearing before the Board in Washington, DC, 
in October 1998. 

Finally, we note that certain medical records, and statements 
of the veteran, refer to a claim of service connection for 
post-traumatic stress disorder (PTSD).  A claim of service 
connection for PTSD has not been addressed by the RO, and we 
refer this matter to its attention.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Based upon the record on appeal, the claim for service 
connection of fibroid cysts status post hysterectomy is not 
plausible under the law.  

3.  A rating decision in October 1978 denied the veterans 
claim of service connection for a psychiatric disorder.  The 
veteran was informed of the decision and did not perfect an 
appeal.  

4.  In April 1988, the RO determined that new and material 
had not been submitted to reopen the claim for service 
connection of a nervous condition.  The veteran did not 
perfect an appeal of the decision.

5.  The evidence introduced into the record since April 1988 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection of fibroid cysts status 
post hysterectomy.  38 U.S.C.A. § 5107(a) (West 1991).   

2.  Evidence received since the April 1988 denial by the RO 
of a request to reopen the claim of entitlement to service 
connection of bipolar disorder is not new and material, and 
the claim may not be reopened.  38 U.S.C.A. §§ 5107(b), 5108 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that multiple disorders, including 
fibroid cysts and a disorder requiring hysterectomy, and a 
psychiatric disorder, are the result of a C-section in 
service in December 1974, which she alleges was done on an 
emergency basis and abnormally.

Service medical records reflect that, at enlistment 
examination in February 1974, the veteran reported history of 
four pregnancies, two resulting in miscarriages, one 
resulting in stillbirth, and one resulting in a living child.  
She reported no significant medical history.  Records of late 
April and early May 1974 reflect the notation of vaginitis.  
A record of July 1974 indicates pregnancy confirmed  June 
 wants to be retained and record of August 1974 indicates 
the veteran was twelve weeks pregnant.  In September 1974, 
she was reportedly examined and found to be physically 
qualified for transfer.  

An emergency treatment report of January 1975 indicates the 
veteran presented with a complaint of passing brownish 
material since a C-section delivery for prolapsed cord three 
weeks before, and of passing blood since the night before.  
She did not have pain, cramps, fever, chills, or nausea.  
Upon physical examination, the incision was well healed and 
the uterus was small, with a slight amount of bright blood.  
Impression was possible hematoma, possible menstrual period, 
and doubtful retained parts.  It was noted that if CBC 
(complete blood count) was good she would be sent home to 
return to the gynecological walk-in clinic.  

The next record is dated July 1975, and reflects complaint of 
daily headaches and report of history of several blows to the 
head in the previous three years.  No diagnosis was made, and 
further evaluation was planned.  In August 1975, the veteran 
complained of vaginal discharge since April and had a 
positive gravidex.  A gynecology clinic report of August 1975 
indicates pregnancy was confirmed and a suction D&C (dilation 
and curettage) was planned.  On a gynecology health survey in 
August 1975, the veteran denied abnormal Pap smears, 
abnormal periods, problems associated with intercourse, and 
other related symptoms.  The service separation examination, 
in late August 1975, was negative for complaints or findings 
of any genitourinary disorder, and pelvic examination was 
reported as normal.  The service medical records are entirely 
negative for complaints or findings of a psychiatric 
disorder.  A notation by the National Personnel Records 
Center indicates the veteran had an honorable discharge by 
reason of pregnancy.

The veteran filed an original application for compensation or 
pension in April 1978 seeking service connection of paranoid 
schizophrenia which, she reported, had begun in July 1974, 
and for which she was treated in July 1974, at the U.S. Navy 
Hospital, Great Lakes, IL, Corpsman School; in August 1977, 
by Dr. Joseph J. Allan, in Portsmouth, VA; and in March 1978, 
by Dr. Robert H. White, in Malvern, AR.  She reported that 
she was hospitalized currently at the VA Hospital (VAH) in 
North Little Rock, AR.  

A hospital summary from the VAH in North Little Rock reflects 
the veteran was admitted on March 15, 1978.  Objectively, she 
was committed for singing and staying up all night.  She 
also had been writing nonsensical notes and reading the bible 
through the night before admission.  She was easily angered 
and blew up for no apparent reason.  Her past history 
revealed service in the Navy, which she left due to 
pregnancy.  She had one past hospitalization at Portsmouth 
psychiatric hospital in Portsmouth, VA, for six weeks.  She 
had been given various medications from September to November 
1976 and had continued them until September 1977.  Her mood 
was angry, with crying spells.  She showed flight of ideas.  
Her insight was nil.  She was initially uncooperative in 
taking medication, but then cooperated, and her behavior, 
judgment, and affect improved.  She was discharged on April 
26, 1978, to outpatient treatment at the mental health 
clinic.  Diagnosis was manic depression illness, manic type.  

Records of treatment at Portsmouth Psychiatric Hospital, for 
the period of August 1977 for six weeks and for the 
condition of paranoid schizophrenia were requested; the 
facility advised that they did not have any records regarding 
the veteran for the period of treatment indicated.  

Rating decision in October 1978 denied service connection for 
manic depression illness, manic type, competent.  The RO 
noted that the claimed psychiatric disorder had not been 
shown in service or within the presumptive period.  The 
rating decision also granted service connection, for 
treatment purposes only, for active psychosis manifested 
within two years after separation from service, under 
38 U.S.C.A. § 602 (later redesignated as § 1702).

Notice of hospitalization at the VAMC in Hampton, VA, in 
January and February 1979 was received in connection with an 
issue of waiver of overpayment of educational benefits.  The 
veteran reported that the treatment was for psychiatric 
illness.

The veteran filed another application for compensation or 
pension in January 1988 seeking service connection for a 
nervous condition.  She reported treatment at Patton State 
Hospital in Patton, CA, from June 1983 to December 1987.

A VA examination was conducted in March 1988.  The veteran 
reported that she had been in a state hospital for the 
criminally insane from June 1983 to December 1987 for taking 
her little girls life.  She currently lived in a halfway 
house.  The examiner noted that the veterans claims file was 
not available to him.  He reported that it was difficult to 
date the onset of the psychiatric illness.  The veteran 
reported that she had seen a civilian mental health worker 
while in service, as she was abusing and neglecting her 
child.  In 1976, she had developed a full-blown psychosis and 
was hospitalized.  She had two additional hospitalizations 
prior to the hospitalization in California in 1983.  The 
current assessment was bipolar disorder, mixed type, rule out 
schizoaffective disorder, veteran competent for VA purposes.  

In a letter to the veteran in April 1988, the RO advised that 
new and material evidence to reopen the claim for service 
connection of a nervous condition had not been submitted and, 
therefore, the denial was continued.  

A report of the Social Security Administration indicates the 
veteran was entitled to benefits beginning in December 1991.

In March 1992, the veteran commenced a claim for non-service-
connected disability pension.  She reported that she had been 
in a mental hospital in California for 10 years.  

Records of Patton State Hospital, from June 1990 to January 
1992, reflect the veteran was originally admitted in June 
1983, after having been found guilty of voluntary 
manslaughter, but not guilty by reason of insanity.  She was 
released to community outpatient treatment in December 1987, 
was readmitted in January 1989, and released in April 1990, 
and returned, for the last time, in June 1990.  The discharge 
summary reflects diagnoses of Axis I  bipolar disorder, 
mixed type (P); Axis II  No diagnosis; Axis III  exogenous 
obesity; Axis IV  Stressors:  no family support; inadequate 
CONREP plans, severity: 2, mild; Axis V  Global Assessment 
of Functioning (GAF) score of 80.  She was planning to move 
to Virginia and seek outpatient treatment at a VA facility.  
A record of October 1991 reflects a diagnosis of uterine 
fibroids.  

Records of VAMC Hampton, from February 1992 to December 1992, 
reflect treatment mainly for the veterans psychiatric 
disorder, including periods of hospitalization and 
domiciliary care.  A record in August 1992 reflects history 
of hysterectomy two months before, and a record of November 
1992 reflects a diagnosis of cystitis.  

Records of Eastern State Hospital reflect the veteran was 
hospitalized for her psychiatric disorder from March 12, 
1992, to March 16, 1992, when she was discharged against 
medical advice, and from March 23, 1992, to May 6, 1992.  

Records of Virginia Beach Psychiatric Center reflect the 
veteran was hospitalized from June 23, 1992, to July 7, 1992.  
She was reportedly discharged within the hospital to have a 
hysterectomy and stayed for restabilization after surgery.

A rating decision in March 1993 assigned a permanent and 
total disability rating for non-service-connected pension 
purposes, due to bipolar disorder, previously shown as manic 
depression illness, manic type, competent, rated as 70 
percent disabling.

The veteran commenced the current claims in March 1995.  She 
claimed service connection for:  1.  mental disorder, 2.  
C-section, 3.  fibroid tumors; cysts, 4.  Hysterectomy.  
She claimed that fibroid tumors, cyst, hysterectomy and 
mental disorder were related to an emergency C-section in 
service in December 1974.  She reported that she was 
currently an inpatient at the VAMC in Hampton.

Rating decision in April 1995 denied service connection of 
fibroid cysts, S/P hysterectomy and of residuals of C-
section, and denied reopening of the claim for service 
connection for a nervous condition (bipolar disorder) on the 
basis that no new and material evidence had been submitted.  

In a statement in June 1995, the veteran stated that her C-
section in service in December 1974 was not normal, and she 
described the circumstances surrounding same.  She stated 
that she had to have another emergency C-section in 1982 
because of the damage done in 1974.  She also stated that she 
suffered from a nervous condition while on active duty, that 
she had been severely depressed since December 1974, and that 
she had had a series of hospitalizations beginning in 
September 1976, the most recent being in April 1995.  

By rating decision in July 1995, service connection of 
scar, residual of C-section, was granted, and a 
noncompensable rating assigned.

In her VA Form 9 in September 1995, the veteran asserted that 
an increased (compensable) rating was warranted for residuals 
of C-section.  She said that she had an operation for 
malignant tumor in 1985, and hysterectomy in 1992, because of 
the residuals of the C-section in December 1974.  She said 
that she would submit records in support thereof.  She also 
claimed that improper care in service resulted in premature 
deliveries in December 1974 and in 1976.  She contended that 
some service medical records were omitted from the copies 
sent to her at her request.

Private medical records, from an unidentifiable source, dated 
from February to October 1997, reflect treatment for 
disorders unrelated to this appeal.

A VA scars examination was conducted in November 1997.  The 
veteran presented a page-long list of handwritten complaints.  
The examiner reported that the veteran had had two C-sections 
and one hysterectomy.  The first C-section was pfannenstiel 
or transverse and the scar was not visible.  There was 
tenderness in the region where the pfannenstiel should be and 
the examiner noted that the abdomen was generally tender and 
the reason for this was not clearly apparent.

A supplemental statement of the case in December 1997 
continued the noncompensable rating for the service-connected 
residuals of C-section.

In a January 1998 statement, the veteran stated that she 
wished to drop the appeal of the issue of increased 
(compensable) rating for service-connected scar, residual of 
C-section.

In a constituent consent and information form completed for 
the office of a Member of Congress in February 1998, the 
veteran stated, in pertinent part, that she had been 
diagnosed with PTSD.

Received in March 1998 was a statement of the veteran 
entitled victim impact statement in which the veteran 
described an alleged rape by a fellow service member during 
the last week of December 1974, a couple of weeks after the 
C-section.  She stated that she brought charges and that the 
case was dismissed due to lack of evidence.  She said that 
this incident destroyed her and caused her to lose her mind, 
and she described the many ways it affected her life.  

Also received in March 1998 were records of outpatient 
psychiatric treatment at the VAMC in Hampton, in February 
1998.  The veteran reportedly had recently presented to the 
VAMC in Salisbury, NC, for sexual trauma recovery and, 
for a number of reasons, had been discharged irregularly at 
her request.  She reportedly had diagnoses of bipolar 
disorder and PTSD, assault related.  She had deep anger and 
distrust even predating military service.  She had had a 
psychiatric hospitalization subsequent to release from 
hospitalization in California.  She reported that she had 
claimed service connection for PTSD, related to rape trauma 
while in service.  

In an accompanying statement in March 1998, the veteran 
requested that the RO obtain from VAMC Hampton all records 
that pertain to my PTSD condition that is now under appeal.  

In a June 1998, the veteran waived her right to have the 
evidence submitted in March 1998 considered in the first 
instance by the agency of original jurisdiction.




II.  Analysis

Service connection for fibroid cysts status post 
hysterectomy.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veterans appeal, the threshold question 
to be answered is whether she has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If a claim is not well grounded, the 
claim must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the issue of service connection for fibroid cysts 
status post hysterectomy, the record does show that the 
veteran has been diagnosed with fibroid cysts, and has 
undergone a hysterectomy, thus satisfying the first 
requirement of a well-grounded claim, i.e., the presence of a 
current disability.  However, with regard to her military 
service itself, the service medical records are entirely 
negative for complaints or findings of cysts or a disorder 
requiring hysterectomy.  Moreover, the record as a whole is 
entirely negative for competent medical evidence of a nexus 
between an inservice injury or aggravation and the current 
disability.  

The Board does not doubt the sincerity of the veterans 
belief in the validity of her contentions, but she does not 
meet the burden of presenting evidence of a well-grounded 
claim merely by presenting her own testimony because, as a 
lay person, she is not competent to offer medical opinions.  
Thus, her assertions and her opinions as to medical causation 
cannot supply the evidence necessary to well ground the claim 
for service connection.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) (lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus); Routen v. Brown, 10 Vet.App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge), affd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu, Grottveit, supra.

Accordingly, based upon its review of the relevant evidence 
in this matter, and for the reasons and bases discussed 
above, it is the decision of the Board that the veteran has 
failed to meet her burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
she has presented a well-grounded claim of entitlement to 
service connection for fibroid cysts status post 
hysterectomy.

New and material evidence to reopen claim
of service connection for bipolar disorder.

As noted above, the RO denied reopening the claim for service 
connection of a psychiatric disorder in April 1988, and the 
veteran did not perfect an appeal of the determination.  
Under applicable law and VA regulations, that decision is 
final, and the veterans claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (1998).

Because the present appeal, as to a psychiatric disorder, 
does not arise from an original claim, but rather comes from 
an attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  As provided by statute, and 
emphasized in precedent decisions of the United States Court 
of Veteran Appeals, applications to reopen previously denied 
claims to which finality has attached require the Board to 
conduct a two-step analysis.  First, the Board must determine 
whether the evidence is new and material.  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression bears directly 
or substantially on the specific matter is essentially 
equivalent to relevant and probative of the issue at hand 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which bears directly or 
substantially on the specific matter under consideration 
and the caselaw criterion requiring that the new evidence be 
relevant and probative of the issue at hand.  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an evolution of the law).  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans attempt to reopen her claim of service connection 
for bipolar disorder, is that which has been submitted since 
the ROs April 1988 decision.  

Since the veterans claim was considered and denied by the RO 
in 1988, the veteran has submitted, or the RO has obtained, 
numerous statements of the veteran, indication that the 
veteran was found entitled to Social Security benefits, and 
voluminous records of treatment at private and VA facilities.  
This evidence, while most of it is new, is not probative of 
the core reason for the previous denial of service 
connection, i.e., the lack of medical evidence to link a 
psychiatric disorder to service.

The basis for the October 1978 denial of service connection 
for psychiatric disorder, and for the April 1988 denial of 
reopening, was the fact that there was no evidence of a 
psychiatric disorder either in service or within the 
applicable statutory post-service presumption period (i.e., 
one year), and, thus, there was no evidence of a nexus 
between any psychiatric disorder and service.  Therefore, any 
new evidence, to be material, must relate the veterans 
bipolar disorder to service.  

The records pertaining to private and VA treatment, from 1983 
through 1998, do not contain medical evidence relating the 
veterans bipolar disorder to service.  They describe 
significant psychiatric history, including a 10-year hospital 
stay following the death of the veterans young daughter at 
the veterans hand in 1982.  However they do not relate the 
veterans psychiatric problems to her service from March 1974 
to August 1975.  

With respect to the veterans numerous statements and 
theories of how her service caused her psychiatric disorder, 
the Board must respectfully reiterate that, as discussed 
above, the veteran, as a lay person, does not have 
professional medical expertise, and she therefore is not 
competent to render opinions on etiology of a disability.  
See Bostain, Routen, Moray, Grottveit, Espiritu, supra.

With respect to the notice of award of Social Security 
benefits, we note that the Court has held that VA must obtain 
and consider Social Security claims records in appropriate 
cases, particularly where the degree of disability or 
unemployability is in issue.  See Murincsak v. Derwinski, 2 
Vet.App. 363, 369-70 (1992).  However, the issue in the 
present case is not degree of disability but, rather, the 
relationship of disability to service, and the Board is of 
the opinion that records of the decision granting Social 
Security benefits would not be of assistance in VAs 
determination as to the issues of service connection and new 
and material evidence. 

In other words, what is needed to reopen this claim would be 
an opinion by a qualified medical professional, upon review 
of the medical evidence in the claims file, establishing a 
nexus between the in-service injury and post-service 
disability.  Such an opinion would contribute to a more 
complete picture as to the merits of the claim.  See Hodge, 
supra, at 1363.

Since the material added to the file in connection with the 
attempt to reopen the claim for service connection for a 
psychiatric disorder does not address the issue of nexus to 
service with competent medical evidence, it clearly is either 
cumulative or does not bear directly and substantially upon 
the specific matter under consideration.  In addition, with 
regard to the final criterion of well-groundedness, the 
recently submitted material is not evidence which, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the appellants claim for 
service connection for a psychiatric disorder has not been 
presented.

The Board further notes that, in its August 1995 statement of 
the case, the RO properly cited to, and considered the 
veterans attempt to reopen the claim under, 38 C.F.R. 
§ 3.156, the regulation discussed with approval in Hodge.  
The RO noted, as we do here, that the veteran has submitted 
no new and material evidence showing incurrence of a 
psychiatric disorder in service.  The RO stated, The 
evidence submitted in connection with the current claim does 
not constitute new and material evidence.  The evidence 
submitted by the claimant is considered cumulative; that is, 
it summarizes or refers to evidence previously considered and 
provides no new basis for consideration of the claim.

Accordingly, based upon its review of the relevant evidence 
in this matter, and for the reasons and bases discussed 
above, it is the decision of the Board that new and material 
evidence to warrant reopening the veterans claim for service 
connection of bipolar disorder has not been submitted.  See 
Hodge, Fossie, Henderson, supra.  The law is clear that the 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).


ORDER

1.  The claim of entitlement to service connection for 
fibroid cysts status post hysterectomy is denied as not well 
grounded.

2.  New and material evidence has not been submitted to 
reopen the veterans claim of service connection for bipolar 
disorder, and reopening of that claim is denied.  



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
